Citation Nr: 1752535	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-22 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).  

2.  Entitlement to service connection for bladder condition to include incontinence.  

3.  Entitlement to service connection for fibromyalgia.  

4.  Entitlement to service connection for gastroesophogeal reflux disease (GERD), also claimed as hiatal hernia.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1983 to July 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The denial of service connection was continued in July 2009 and April 2010 rating decisions by the RO.  

Prior to certification of this appeal, in a July 2013 rating decision, the RO granted the Veteran's claim of entitlement to service connection for migraine headaches.  There is no longer an issue of fact or law before the Board pertaining to whether service connection for headaches associated with back disability is warranted.  38 U.S.C. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101, 20.204 (2017).  

In March 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a hearing held from the RO via videoconference facilities.  A copy of the hearing transcript has been associated with the claims folder.

The issues of entitlement to service connection for IBS, fibromyalgia, and GERD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

In October 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of the appeal for entitlement to service connection for a bladder condition with incontinence is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant via her authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative, in both an October 2013 written statement, and at the March 2017 hearing, has withdrawn the appeal for entitlement to service connection for a bladder condition with incontinence and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to service connection for a bladder condition with incontinence, and it is dismissed.


ORDER

The appeal for entitlement to service connection for a bladder condition with incontinence is dismissed.  




REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to her country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing her claim prior to final adjudication.  

The Veteran was last afforded a VA examination for esophageal reflux in May 2013 and for irritable bowel syndrome in January 2009.  

Since the previous VA examinations for these conditions, the Veteran has contended that she suffered from acid reflux during service, but that it was not documented, and she was only prescribed over the counter medications for heartburn.  The opinion related to the VA examination in May 2013 only opined on whether the Veteran's reflux was related to the medications she was taking for her service-connected conditions, and not whether there was a direct connection with the Veteran's active service.  

The VA examiner in January 2009 was unable to write an opinion on the Veteran's irritable bowel syndrome because the Veteran did not complete the portion of the examination which required an upper gastrointestinal tract laboratory examination.  

With respect to the Veteran's claim for fibromyalgia, there are references in the medical evidence of record that doctors have intermittently recognized symptoms of fibromyalgia, but there has not been a VA examination for fibromyalgia.  Additionally, the Veteran submitted a private medical opinion dated March 2017 which states that there is likely a connection between the Veteran's service-connected back condition and her fibromyalgia.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding treatment records (to include any private, VA, or military) for her GERD, IBS, or fibromyalgia.  With any assistance required from the Veteran, make appropriate efforts to obtain any outstanding treatment records identified by the Veteran.  

2.  Schedule the Veteran for VA examinations for GERD.  The entire claims file and a copy of this remand must be made available to the examiner(s) for review, and the examiner(s) must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner(s) must address whether the Veteran currently has GERD.  

For any esophageal diagnosis made, the examiner should indicate:   

(a)  Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's active service; taking into account the Veteran's contentions that she suffered from heartburn during service and was prescribed over the counter medications; 

(b)  Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's service-connected disabilities, to include whether the Veteran's prescribed medications caused or aggravated a GERD condition. 

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of GERD symptoms or conditions in the medical record with the opinion that the examiner ultimately puts forth.

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

3.  Schedule the Veteran for VA examinations for IBS.  The entire claims file and a copy of this remand must be made available to the examiner(s) for review, and the examiner(s) must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner(s) must address whether the Veteran currently has IBS.  

For any gastrointestinal diagnosis made, the examiner should indicate:   

(a)  Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's active service; 

(b)  Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's service-connected disabilities such as PTSD, which the Veteran claims aggravates her intestinal dysfunction, or related to medications which the Veteran takes for her service-connected disabilities.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of IBS symptoms or conditions in the medical record with the opinion that the examiner ultimately puts forth.

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

4.  Schedule the Veteran for VA examinations for fibromyalgia.  The entire claims file and a copy of this remand must be made available to the examiner(s) for review, and the examiner(s) must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner(s) must address whether the Veteran currently has fibromyalgia.  

For any fibromyalgia diagnosis made, the examiner should indicate:   

(a)  Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's active service; 

(b)  Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's service-connected disabilities such as her back disability.  

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of fibromyalgia symptoms or conditions in the medical record with the opinion that the examiner ultimately puts forth.  The examiner is specifically requested to comment on the March 2017 private medical opinion linking the Veteran's fibromyalgia with her service-connected back condition.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

5.  After undertaking any necessary additional development, readjudicate the claims remaining on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


